DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the application Non-Final Rejection filed on 9/17/2020.
Status of Claims

Claims 2-23 are pending in this Office Action.
Claims 2, 5-6, 9-10, 13-14,17-18, and 23 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the Non-Final Rejection on 09/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments in the instant Amendment filed 12/17/2020 regarding arguments of claims 2, 10 and 18 listed below have been considered but they are not persuasive.
Applicant argues that Davis does not disclose “a match of two specific member profile attributes educational institution and geographic location between target member and a reference member that submitted a social activity signal related to the at least one content item”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Davis discloses in Abstract the methods of selection recommendations of performing semantic analysis on a content item associated with “social activity of the content item”, and profile information related to the user “as seen in Figure 3. 
Applicant argues that Davis does not disclose non-matching content items is a content item that does not have a same educational institution profile attribute and a same geographic. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits as seen in paragraph 033 and claim 12 that disclose “the host server 120 is configured to perform semantic analysis on advertisements transmitted by the advertisers 130A-N, content obtained from content providers 140A-N, and content streams obtained from streaming services 150A-N. In addition, in some embodiments host server 120 is also configured to monitor or otherwise obtain a history of the behavior of users operating client devices 112A-N and analyze that behavior to determine what content, products, and people the user interacts with, and the nature of that interaction. The host server 120 can also perform semantic analysis on the behavior data. In each case, the results of the semantic analysis may be, but is not limited to, keywords and/or metadata associate with the input. In some embodiments, the metadata may be in the form of tags that indicate semantic-type categories” and “semantic analysis module operable to perform analysis on content items associated with a user, online interactions of the user, and profile information related to the user to identify associated content metadata and keywords, wherein the content metadata and keywords are associated with one or more semantic-type categories” and as seen in Figure 3, semantic analysis could match any of Name Entities, Facts, Events which clearly discloses that the content can be match e.g. People, Companies etc.., Position, 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5, 7-11, 13, 15-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korte et al. (US 8,489,586) “Korte”, in view of Wong et al. (US 2013/0117353) “Wong”, in view of Davis et al. (US 2012/0101806) “Davis”, and further in view of Steinberg et al. (US 2011/0004831) “Steinberg” . 
	Regarding claim 2; Korte discloses a computer system comprising:
a processor; a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising (Korte: Fig. 1):
	generating social attribute information associated with at least one content item, the social attribute information identifying respective user profile attributes of reference user of an online social network that submitted the social activity signals related to at least one content item (Korte: Fig. 3; col. 13, lines 38-63 – the search engine 158 and user network engine 168 can identify from user profiles stored in the user network database 170 those users that have the same or similar interests with the user 112b, based on a comparison between the profile of the user 112b and profiles of other users in the user network 200 or a comparison between the profiles of other users in the user network 200 and the local search query submitted by the user 112b. The search engine 158 and user network engine 168 can then provide the user 112b with any local article and/or ad endorsements that are classified in the same category or categories with the local search query submitted by the user 112b from such implicitly-associated users. For instance, if the user 112b is searching for a sushi restaurant in San Francisco, the user 112b can receive endorsements from those users that live in the San Francisco area and like Japanese or sushi restaurant or from those users that are food critics in the San Francisco area. To provide another example, if both the users 112a and 112b are users of a "photography" community within the user network 200, and the user 112b is searching for a digital camera, the user 112b can receive any endorsements from the user 112a and other users of the "photography" community on the kind of digital camera to purchase and/or where to purchase a digital camera);
determining a match between the social attribute information of the at least one content item and at least one user profile attribute of a target user, the match comprising a same educational institution profile attribute and a same geographic location common to both the target user and a respective reference user that submitted a social activity signal related to the at least one content item (Korte:  Fig. 3, col. 13, lines 38-63; also see col. 7, lines 28-27 – associated users based on common between users’ profiles e.g. location information, educational information, schools attended, degrees obtained and any other suitable information describing, identifying, or otherwise associated with a person); and 
Korte does not explicitly discloses in response to the determination of the match, displaying to the target user the at least one content item in a social network content , the social network content feed rendered in a graphical user interface and displaying the at least one content item as well as additional non-matching content items in [[reverse chronological order]], the social network content feed being rendered in response to logging in to an online network and not being rendered in response to a search request by the target user, wherein a non-matching content item is a content item that does not have a same educational institution profile attribute and a same geographic location profile attribute common to both the target user and a respective reference user that submitted a social activity signal related to the content item. However, Davis discloses in response to the determination of the match, displaying to the target user the at least one content item in a social network content feed, the social network content feed rendered in a graphical user interface and displaying the at least one content item as well as additional non-matching content items in [[reverse chronological order]], the social network content feed being rendered in response to logging in to an online network and not being rendered in response to a search request or search preferences by the target user, wherein a non-matching content item is a content item that does not have a same educational institution profile attribute and a same geographic location profile attribute common to both the target user and a respective reference user that submitted a social activity signal related to the content item (Davis: Fig. 3;  paragraphs [0033, 0047] - users may also have accounts so that user behavior can be tracked and analyzed to determine the content, products, and contacts the user interacts with, and the nature of that interaction. Recommendations related to the content items can be personalized for users based on this information; paragraph [0069] – the user profile/behavior analysis module analyzes user profiles and user behavior including the content, products, and people the user interacts with, and the nature of those interactions to determine profile keywords and meta data. In some embodiments, the profile keywords and meta data are added to the profile data repository 127 along with information indicating the associated user. In some embodiments, the recommendations module accesses the profile data repository to access the stored tags and keywords and use the tags and keywords to identify appropriate recommendations for the user; Figs. 9A-9C – displaying matching results 926, 934 and broaden results 928 “non matching” and display 930 ). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Korte to include the feature of Davis. One would have been motivated to make this combination to include system and method of providing recommendations for an activity to a user more effective way as taught by Davis.
Korte and Davis do not explicitly discloses display content in reverse chronological order. However, Steinberg display content in reverse chronological order (Steinberg: Figs. 4-6; paragraphs [0034, 0053, 0066] – The content feed displays all types of contents in reverse chronological order). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Korte and Davis to include the feature of Steinberg. One would have been motivated to make this combination because advantageously beneficial facilitating the user’s consumption of what may be a large amount of content provided by the social networking service which the method presents information about the social network using multiple feeds in a user interface and provides mechanisms for filtering the content.  A content feed includes the most recent content generated by the user's  (Abs.). 
. Regarding claim 3; Korte further discloses wherein the at least one content item comprises at least one of a news item, a publication, an article, a blog post, and an advertisement (col. 1, lines 56-67 – local articles and advertisements).
Regarding claim 5; Korte further discloses displaying the at least one content item concurrently with a comment indicating the at least one content item was disseminated by the respective reference user (Fig. 4; col. 11, lines 24-49 – endorsement and comments)
Regarding claim 7; Korte further discloses wherein a respective social activity signal comprises one of: a view, a like, a comment, a share, a follow, a click, a conversion, or a hover response (Fig. 4; col. 14, lines 4-32).
Regarding claim 8; Korte further discloses wherein the respective social activity signal was received at an external source and transmitted to the online social network (col. 11, lines 1-9 – The user 112a submits the local search query by generating a query signal that includes the local search query at the client device 102a and transmitting the query signal to the server device 152 via the network 106).
Regarding claim 9; Korte further discloses wherein a respective user profile attribute comprises at least one of: a skill of the user; a gender of the user; and an age of the user (col. 5, lines 55-67 – each profile can contain entries, and each entry can include information associated with a profile. Examples of entries for a person profile can include information regarding relationship status, birth date, age, children, ethnicity, religion, political view, sense of humor, sexual orientation, fashion preferences, smoking habits, drinking habits, pets, hometown location, passions, sports, activities, favorite books, music, TV, or movie preferences, favorite cuisines, email addresses, location information, IM name, phone number, address, skills, career, or any other information describing, identifying, or otherwise associated with a profile).
Regarding claim 22; Korte further discloses wherein the social network content feed is rendered on a mobile device (Korte: col. 4, line 1 – client devices 102a-102n are mobile phone, smart phone, cellular phones etc..).
.Regarding claims 10-11, 13, 15-19 and 21; note the rejection of claims 2-3 and 7-9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korte et al. (US 8,489,586) “Korte”, in view of Davis et al. (US 2012/0101806) “Davis”, in view of Steinberg et al. (US 2011/0004831) “Steinberg”, and further in view of Whitnah et al. (US 2011/0154223) “Whitnah”. 
Regarding claim 4; Korte, Davis and Steinberg do not explicitly disclose wherein the at least one content item was initially posted at a resource external to the online social network service. However Whitnah discloses content item was initially posted at a resource external to the online social network service (Whitnah: paragraph [0042] – post-delivery module 162 manages the delivery of content from the external system 100 to the social networking system). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Korte, Davis and Steinberg to include the feature of Whitnah. One would have been  (Abs.). 
Regarding claims 12 and 20; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korte et al. (US 8,489,586) “Korte”, in view of Davis et al. (US 2012/0101806) “Davis”, in view of Steinberg et al. (US 2011/0004831) “Steinberg”, and further in view of Polonsky et al. (US 2011/0191311 – Applicant’s Ids) “Polonsky”. 
Regarding claim 6; Korte, Davis and Steinberg do not explicitly disclose wherein the match between the social attribute information and at least one user profile attribute further comprises a same level of professional experience common to both the target user and a respective reference. However, Polonsky discloses wherein the match between the social attribute information and at least one user profile attribute further comprises a same level of professional experience common to both the target user and a respective reference  (Polonsky: Fig. 3 – find users who have the most expertise for the given keyword 58; paragraph [0054] – The profile includes, for example, demographic information for the user, including name, email address, job function, job level, role being served at job, and potentially other job related information.  Also included in the profile is "firmographic" information relating to the user's employer, such as the firm name, industry, firm size, and the like). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Korte, Davis and Steinberg to include the feature of Polonsky. One would have been motivated to make this combination because advantageously, providing improved apparatus and methods for obtaining relevant information to individual users without overwhelming the user with too much information as taught by Polonsky (paragraph [0004]). 
Regarding claim 14; note the rejection of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korte et al. (US 8,489,586) “Korte”, in view of Davis et al. (US 2012/0101806) “Davis”, in view of Steinberg et al. (US 2011/0004831) “Steinberg”, and further in view of Smarr et al. (US 2012/0110096) “Smarr”. 
Regarding claim 23; Korte, Davis and Steinberg do not explicitly discloses wherein the social network content feed is rendered in a way to allow a user to submit one of a plurality of different social activity signals on each piece of content rendered in the social network content feed. However, Smarr discloses wherein the social network content feed is rendered in a way to allow a user to submit one of a plurality of different social activity signals on each piece of content rendered in the social network content feed (Smarr: Fig. 6A – users can make comment, endorse or hide the posts). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the . 


















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153
 


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153